FILED
                            NOT FOR PUBLICATION                               MAY 23 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TRENCHES, INC., a California                     No. 12-56642
corporation; et al.,
                                                 D.C. No. 8:12-cv-00627-AG-RNB
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

HANOVER INSURANCE COMPANY, a
New Hampshire corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                       Argued and Submitted May 16, 2014
                              Pasadena, California

Before: PREGERSON and NGUYEN, Circuit Judges, and TIGAR, District
Judge.**

       Trenches appeals the district court’s judgment dismissing its suit against

Hanover Insurance Company (“Hanover”), Trenches’s liability insurer. Trenches

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Jon S. Tigar, District Judge for the U.S. District Court
for the Northern District of California, sitting by designation.
claims that Hanover wrongfully refused to defend it against a third-party lawsuit.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The policy’s breach of contract exclusion precluded coverage of any

potentially covered claim “arising out of” Trenches’s alleged breach of the

Franchise Agreements and Settlement Agreement. In California, the phrase

“arising out of” is construed broadly, even if in an exclusion, to mean “originating

from,” “flowing from,” “incident to,” or “having a connection with.” Davis v.

Farmers Ins. Group, 134 Cal. App. 4th 100, 106–07 (2005) (quoting Fibreboard

Corp. v. Hartford Accident & Indem. Co., 16 Cal. App. 4th 492, 503–04 (1993)).

Here, the underlying complaint filed against Trenches specifically alleged that

Trenches violated its contractual obligations by continuing to use the third party’s

mark and trade dress. Thus, the claims against Trenches fall within the exclusion

for claims “arising out of” a breach of contract.

      Finally, the district court did not err in denying Trenches’s request for

judicial notice. See Fed. R. Evid. 201.

      AFFIRMED.